So much of the order denying leave to serve an amended answer unless defendant serve a proper bill of particulars is unanimously modified to grant the cross motion for leave to serve an amended answer, on condition that such answer be served within ten days after service of a copy of the order herein together with notice of entry thereof, and on the further condition that defendant pay to plaintiff, prior to service of the amended answer, the costs to date of this action; otherwise, so much of such order is affirmed, with $20 costs and disbursements of the appeal to respondent. If these conditions are complied with, so much of the order granting the motion to preclude unless defendant serve a proper bill of particulars is unanimously reversed and the motion to preclude is denied, with leave to plaintiff, if he is so advised, to serve a demand for a bill of particulars with respect to the amended answer served as above provided, otherwise so much of such order is affirmed. Settle order on notice. Concur — Callahan, J. P., Breitel, Bastow and Rabin, JJ.